DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
This communication is a Non-Final Office Action in response to the Application filed on the 3rd day of October, 2019. Currently claims 1-27 are pending. No claims are allowed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1st day of November, 2019, was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 20170046709 A1 to Lee et al. (hereinafter Lee).
Referring to Claim 1, Lee discloses a system for managing and tracking intellectual property (see at least Lee: 22-38, and Abstract) comprising: 
an application programming interface having access to one or more web-accessible electronic intellectual property databases; 
Lee discloses an application programming interface having access to one or more web-accessible electronic intellectual property databases (see at least Lee: ¶ 44, 50, 60, 77, 91, 102, 105, and 186-191).
one or more of an artificial intelligence engine or learning engine coupled to the application programming interface and operating the application programming interface to query the one or more web-accessible intellectual property databases for orphaned intellectual property assets that have become abandoned, expired and/or public domain assets; and 
Lee discloses one or more of an artificial intelligence engine or learning engine coupled to the application programming interface and operating the application programming interface to query the one or more web-accessible intellectual property databases for orphaned intellectual 
an electronic user-collaboration platform, 
receiving information from the application programming interface concerning the orphaned intellectual property assets found by the application programming interface, and
storing the information concerning each of the orphaned intellectual property assets on a blockchain data structure, 
Lee discloses an electronic user-collaboration platform, receiving information from the application programming interface concerning the orphaned intellectual property assets found by the application programming interface, and storing the information concerning each of the orphaned intellectual property assets on a blockchain data structure (see at least Lee: ¶ 22-38, 48, 52-55, 59, 61, 66, 73, 75-76, 78-100, and 112).
an electronic user-collaboration platform, 
providing access to the orphaned intellectual property assets stored on the blockchain data structure to a plurality of users via an electronic network, and 
recording user activity concerning user access, development, sharing and/or modification of the orphaned intellectual property assets on the blockchain data structure.
Lee discloses an electronic user-collaboration platform, providing access to the orphaned intellectual property assets stored on the blockchain data structure to a plurality of users via an electronic network, and recording user activity concerning user access, development, sharing 

Referring to Claim 2, Lee discloses the system of claim 1, including wherein the one or more artificial intelligence engine or learning engine operates the application programming interface to query the one or more web-accessible intellectual property databases on a periodic basis (see at least Lee: ¶ 48, 52-55, 59, 61, 66, 73, 75-76, 78-100, and 112; see also Lee: ¶ 138, 148, 154, and 183).

Referring to Claim 3, Lee discloses the system of claim 1, including wherein the electronic user-collaboration platform stores data regarding users and user activity, wherein such data is used for one or more of: (a) calculating crypto-currency awards to users, (b) career recruiting activities by third parties, and/or (c) connecting users with access to grant funding, lab equipment, manuscript development tools, and/or preprint server manuscript review (see at least Lee: ¶ 33, and 111-118).

Referring to Claim 4, Lee discloses the system of claim 1, including wherein the platform maintains profiles of users that are updated dynamically by the platform based upon the user's activity with respect to the platform (see at least Lee: ¶ 48, 52-55, 59, 61, 66, 73, 75-76, 78-100, 112, and 139).

Referring to Claim 5
collecting information concerning orphaned intellectual property assets that have become abandoned, expired and/or public domain; and
storing the orphaned intellectual property information on a blockchain data structure; 
Lee discloses collecting information concerning orphaned intellectual property assets that have become abandoned, expired and/or public domain and storing the orphaned intellectual property information on a blockchain data structure (see at least Lee: ¶ 22-38, 52-55, 59, 61, 66, 73, 75-76, and 78-100).
providing access to the orphaned intellectual property information stored on the blockchain data structure to users over a computer network via an electronic collaboration platform; and 
memorializing on the blockchain user activity with respect to the orphaned intellectual property information.
Lee discloses providing access to the orphaned intellectual property information stored on the blockchain data structure to users over a computer network via an electronic collaboration platform and memorializing on the blockchain user activity with respect to the orphaned intellectual property information (see at least Lee: ¶ 22-38, 48, 52-55, 59, 61, 66, 73, 75-76, 78-100, and 112).

Referring to Claim 6, Lee discloses the method of claim 5, including further comprising: collecting data concerning user activity with respect to the orphaned intellectual property information stored on the blockchain; and one or more of: (a) calculating crypto-currency awards to users, (b) facilitating career recruiting activities by third parties, and/or (c) connecting users with access to grant funding, lab equipment, manuscript development tools, and/or preprint server manuscript review (see at least Lee: ¶ 22-38, 48, 52-55, 59, 61, 66, 73, 75-76, 78-100, and 112; see also Lee: ¶ 138, 148, 154, and 183).

Referring to Claim 7, Lee discloses the method of claim 5, including wherein the collecting step is controlled, at least in part, by an artificial intelligence and/or learning engine (see at least Lee: ¶ 48, 52-55, 59, 61, 66, 73, 75-76, 78-100, and 112; see also Lee: ¶ 138, 148, 154, and 183).

Referring to Claim 8, Lee discloses the method of claim 7, including wherein the collecting is performed by an application program interface having access to one or more electronic intellectual property databases, under the control of the artificial intelligence and/or learning engine (see at least Lee: ¶ 44, 50, 60, 77, 91, 102, 105, and 186-191).

Referring to Claim 9, Lee discloses the method of claim 6, including further comprising maintaining profiles of users that are updated dynamically based upon the user's activity with respect to the orphaned intellectual property stored on the blockchain data structure (see at least Lee: ¶ 22-38, 48, 52-55, 59, 61, 66, 73, 75-76, 78-100, and 112).

Referring to Claim 10, Lee discloses a system for managing and tracking intellectual property (see at least Lee: 22-38, and Abstract) comprising: 
an application programming interface having access to one or more web-accessible electronic intellectual property databases; 

one or more of an artificial intelligence engine or learning engine coupled to the application programming interface and operating the application programming interface to query the one or more web-accessible intellectual property databases for intellectual property assets; 
Lee discloses one or more of an artificial intelligence engine or learning engine coupled to the application programming interface and operating the application programming interface to query the one or more web-accessible intellectual property databases for intellectual property assets (Lee: ¶ 52-55, 59, 61, 66, 73, 75-76, and 78-100).
an electronic user-collaboration platform, 
receiving information from the application programming interface concerning the intellectual property assets found by the application programming interface, 
storing the information concerning each of the intellectual property assets on a blockchain data structure, 
Lee discloses an electronic user-collaboration platform, receiving information from the application programming interface concerning the intellectual property assets found by the application programming interface, storing the information concerning each of the intellectual property assets on a blockchain data structure (see at least Lee: ¶ 22-38, 48, 52-55, 59, 61, 66, 73, 75-76, 78-100, and 112).
an electronic user-collaboration platform, 
providing access to the intellectual property assets stored on the blockchain data structure to a plurality of users via an electronic network, and 
recording user activity concerning user access, development, sharing and/or modification of the intellectual property assets on the blockchain data structure.
Lee discloses providing access to the intellectual property assets stored on the blockchain data structure to a plurality of users via an electronic network, and recording user activity concerning user access, development, sharing and/or modification of the intellectual property assets on the blockchain data structure (see at least Lee: ¶ 22-38, 48, 52-55, 59, 61, 66, 73, 75-76, 78-100, and 112).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20170046709 A1 to Lee et al. (hereinafter Lee) in view of U.S. Patent Application Publication No. 20150379510 A1 to Smith.
Referring to Claim 11, Lee discloses a system for collaborative development of intellectual property (see at least Lee: 22-38, and Abstract) comprising: 
a blockchain data structure storing information concerning intellectual property assets; 

an electronic user-collaboration platform having access to the blockchain data structure, providing access to the intellectual property assets stored on the blockchain data structure to a plurality of researchers via an electronic network, and recording user activity concerning user access, development, sharing and/or modification of the intellectual property assets on the blockchain data structure
Lee discloses an electronic user-collaboration platform having access to the blockchain data structure, providing access to the intellectual property assets stored on the blockchain data structure to a plurality of users via an electronic network, and recording user activity concerning user access, development, sharing and/or modification of the intellectual property assets on the blockchain data structure (Lee: ¶ 52-55, 59, 61, 66, 73, 75-76, and 78-100; see also Lee: ¶ 22-38, 48, 52-55, 59, 61, 66, 73, 75-76, 78-100, and 112).
Lee does not explicitly state that the client users or accounts are associated to researchers (further addressed below). 
However, Smith, which talks about a method and system for monetizing data transactions over a blockchain infrastructure, teaches it is known to provide the method and system to data producers such as researchers (see at least Smith: ¶ 51).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of designating the users of the system as researchers and allowing the researchers to operate within a block-chain infrastructure (as disclosed by Smith) to the known method and system establishing an electronic user-collaboration platform having access to the blockchain data structure, providing access to the intellectual property assets stored 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of designating the users of the system as researchers and allowing the researchers to operate within a block-chain infrastructure (as disclosed by Smith) to the known method and system establishing an electronic user-collaboration platform having access to the blockchain data structure, providing access to the intellectual property assets stored on the blockchain data structure to a plurality of users via an electronic network, and recording user activity concerning user access, development, sharing and/or modification of the intellectual property assets on the blockchain data structure (as disclosed by Lee) to allow for data producers to implement fees and other exchanges for changes to data included into a data supply chain through Smart Contracts linked to a block chain infrastructure, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have See also MPEP § 2143(I)(D).

Referring to Claim 12, the combination of Lee and Smith teaches the system of claim 11, including wherein the blockchain data structure includes profile information of researchers accessing the intellectual property assets on the blockchain data structure, and the electronic user-collaboration platform automatically updates the profile information based upon the researchers' activities with respect to the intellectual property assets stored on the blockchain data structure (see at least Lee: ¶ 48, 52-55, 59, 61, 66, 73, 75-76, 78-100, 112, and 139).

Referring to Claim 13, the combination of Lee and Smith teaches the system of claim 12, wherein the user-collaboration platform allows researchers to opt-in or opt-out of the automatic updating of the profile information (see at least Smith: ¶ 20-21, 57, 85,  and 93).

Referring to Claim 14, the combination of Lee and Smith teaches the system of claim 12, wherein the electronic user-collaboration platform provides access to job recruiters to view the profile information (opted-in, if applicable), and provides the recruiters the ability to communicate with the researchers regarding potential employment opportunities (see at least Smith: ¶ 16-27, 50, and 83-140; Examiner notes that data buyers can communicate and discuss potential business or current business with the researcher user which one of ordinary skill would determine that whether or not labeling the user as a recruiter does not diminish the fact that the disclosure teaches that users can communicate regarding purchases of researchers produced data which would include any labeled buyer of produced data).

Referring to Claim 15, the combination of Lee and Smith teaches the system of claim 14, wherein the recruiter access is provided in exchange for the payment of one or more crypto-currency tokens and/or fiat (see at least Lee: ¶ 33, and 111-118).

Referring to Claim 16, the combination of Lee and Smith teaches the system of claim 12, wherein the electronic user-collaboration platform awards payment of tokens to researchers based upon their activity (see at least Lee: ¶ 33, and 111-118).

Referring to Claim 17, the combination of Lee and Smith teaches the system of claim 16, wherein the tokens are crypto-currency tokens (see at least Lee: ¶ 33, and 111-118).

Referring to Claim 18, the combination of Lee and Smith teaches the system of claim 16, wherein the tokens have value within the collaboration network (see at least Lee: ¶ 33, and 111-118).

Referring to Claim 19, the combination of Lee and Smith teaches the system of claim 16, wherein the tokens have value outside of the collaboration network (see at least Lee: ¶ 33, and 111-118).

Referring to Claim 20, Lee discloses a system for collaborative development of intellectual property (see at least Lee: 22-38, and Abstract) comprising: 
a blockchain data structure storing information concerning intellectual property assets; 
Lee discloses a blockchain data structure storing information concerning intellectual property assets (see at least Lee: ¶ 22-38, 44, 50, 60, 77, 91, 102, 105, and 186-191).
and an electronic user-collaboration platform having access to the blockchain data structure, (a) providing access to the intellectual property assets stored on the blockchain data structure to a plurality of researchers via an electronic network, where the blockchain data structure further includes profile information of researchers accessing the intellectual property assets on the blockchain data structure, and (b) collecting at least one credential information from the researchers as a condition to providing the researchers access to the blockchain data structure.
Lee discloses an electronic user-collaboration platform having access to the blockchain data structure, (a) providing access to the intellectual property assets stored on the blockchain data structure to a plurality of researchers via an electronic network, where the blockchain data 
Lee does not explicitly state that the client users or accounts are associated to researchers (further addressed below). 
However, Smith, which talks about a method and system for monetizing data transactions over a blockchain infrastructure, teaches it is known to provide the method and system to data producers such as researchers (see at least Smith: ¶ 51).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of designating the users of the system as researchers and allowing the researchers to operate within a block-chain infrastructure (as disclosed by Smith) to the known method and system establishing an electronic user-collaboration platform having access to the blockchain data structure, providing access to the intellectual property assets stored on the blockchain data structure to a plurality of users via an electronic network, and recording user activity concerning user access, development, sharing and/or modification of the intellectual property assets on the blockchain data structure (as disclosed by Lee) to allow for data producers to implement fees and other exchanges for changes to data included into a data supply chain through Smart Contracts linked to a block chain infrastructure. One of ordinary skill in the art would have been motivated to apply the known technique of designating the users of the system as researchers and allowing the researchers to operate within a block-chain infrastructure because it would allow for data producers to implement fees and other exchanges for changes to data 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of designating the users of the system as researchers and allowing the researchers to operate within a block-chain infrastructure (as disclosed by Smith) to the known method and system establishing an electronic user-collaboration platform having access to the blockchain data structure, providing access to the intellectual property assets stored on the blockchain data structure to a plurality of users via an electronic network, and recording user activity concerning user access, development, sharing and/or modification of the intellectual property assets on the blockchain data structure (as disclosed by Lee) to allow for data producers to implement fees and other exchanges for changes to data included into a data supply chain through Smart Contracts linked to a block chain infrastructure, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of designating the users of the system as researchers and allowing the researchers to operate within a block-chain infrastructure to the known method and system establishing an electronic user-collaboration platform having access to the blockchain data structure, providing access to the intellectual property assets stored on the blockchain data structure to a plurality of users via an electronic network, and recording user activity concerning See also MPEP § 2143(I)(D).

Referring to Claim 21, the combination of Lee and Smith teaches the system of claim 20, wherein the electronic user-collaboration platform further records user activity concerning user access, development, sharing and/or modification of the intellectual property assets on the blockchain data structure (see at least Lee: ¶ 22-38, 48, 52-55, 59, 61, 66, 73, 75-76, 78-100, and 112).

Referring to Claim 22, the combination of Lee and Smith teaches the system of claim 20, wherein the blockchain data structure includes profile information of researchers accessing the intellectual property assets on the blockchain data structure, and the electronic user-collaboration platform automatically updates the profile information with the credential information (see at least Lee: ¶ 58, 77, and 101; see also Smith: ¶ 51).

Referring to Claim 23, the combination of Lee and Smith teaches the system of claim 20, wherein the user-collaboration platform automatically manages the researchers' credential information on the blockchain data structure (see at least Lee: ¶ 58, 77, and 101; see also Smith: ¶ 51).

Referring to Claim 24, the combination of Lee and Smith teaches the system of claim 20, wherein the electronic user-collaboration platform automatically updates the credential information based upon the researchers' activities with respect to the intellectual property assets stored on the blockchain data structure (see at least Lee: ¶ 58, 77, and 101; see also Smith: ¶ 51).

Referring to Claim 25, the combination of Lee and Smith teaches the system of claim 20, wherein the credential information is science, technology, engineering, math, or student (STEMs) credential information (see at least Lee: ¶ 58, 77, and 101; see also Smith: ¶ 51).

Referring to Claim 26, the combination of Lee and Smith teaches the system of claim 20, wherein the credential information is one or more of: a diploma, academic transcripts, student ID, proof of employment, journal article, professional license, or letter of reference (see at least Lee: ¶ 58, 77, and 101; see also Smith: ¶ 51).

Referring to Claim 27, the combination of Lee and Smith teaches the system of claim 20, further comprising an artificial intelligence engine that determines the authenticity of the credential information (see at least Lee: ¶ 57-68, 77, and 101; see also Smith: ¶ 51).

Conclusion
Examiner also directs Applicant to prior art, but not cited, that is pertinent: U.S. Patent Application Publication No. 20200137097 to Zimmerman et al. which talks about a method and system for securing an enterprise computing environment that handles orphaned works and orphaned accounts. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882. The examiner can normally be reached M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.